Dear Representative Deville:
You have asked for an opinion from this office as to whether an individual who purchases property under a "Bond For Deed Contract" may claim a homestead exemption.
We are of the opinion that because the person occupying the homestead does not own the property under a Bond For Deed Contract, the exemption cannot be claimed except possibly under a very limited circumstance stated below.
A bona fide homestead which is owned and occupied by any person is exempt from seizure and sale up to $15,000 and is also exempt from property taxes to the extent of $3,000 of the assessed valuation.  L.R.S. 20:1; Article 7, Section 20, 1974 Constitution.
However, in order to claim the exemption, the property must be owned and occupied by the claimant.  Under a Bond For Deed Contract the purchase price is to be paid by the buyer to the seller in installments after completion of which the seller delivers title to the buyer.  L.R.S. 9:2941.  Since title is not transferred until the purchase price is paid in full, the buyer does not own the property and thus an essential requirement to claim the homestead exemption is missing.  Under. these circumstances it is our opinion the exemption cannot be claimed. Accord:  Op. Atty. Gen. No. 87-345.
However, in order to provide a measure of tax relief to renters, the Legislature enacted Act No. 1034 of the 1991 Regular Session (now L.R.S. 20:2) wherein the homestead exemption was extended to a "residential lessee" who is defined in the Act as a person who owns and occupies a residence, including mobile homes, but does not own the land upon which the residence sits.
This definition, in our opinion, seems sufficiently broad enough to also encompass a purchaser of land under a Bond For Deed Contract who owns the residence or mobile home thereon.  Quite frankly, such an individual would be considered a "residential lessee" under the clear language of L.R.S. 20:2(B) and therefore should receive the benefit of this limited exception.
Accordingly, we are of the belief that where a homeowner owns his residence but is purchasing the land upon which it sits under a Bond For Deed Contract, he may claim the homestead exemption in accord with L.R.S. 20:2.
If we may be of further service in this matter, please advise.
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
                              BY: DAVID C. KIMMEL Attorney  General
DCK/vrr